DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive. 
Applicant states that “As discussed with and agreed to by the Examiner's supervisor during the telephonic interview with Applicant's representative, Solano, Wyon, and Assink, either individually or in combination, fail to teach or suggest a support layer that is made of a material capable of supporting a patient of up to at least 400 pounds, as recited in amended independent claims 1 and 23. Therefore, Solano, Wyon, and Assink, either individually or in combination, fail to teach or suggest each and every feature of amended independent claims 1 and 23,” but no acknowledgement of agreement has been made by the primary Examiner. In the interview summary provided by Primary Examiner Kurilla on 8 March 2021, the Examiner states that the support layer was broadly claimed and that a canvas material can have sufficient strength to support the weight of the patient being lifted. The Examiner suggested further defining the support layer. Applicant has added the limitations of previous claim 12 to independent claim 1. As previously presented in the Non-Final Office Action dated 1 February 2021, Assink teaches a patient transport device comprising layers wherein the transport device is sufficient to support the weight of a patient weighting 400 r 500 pounds. The Examiner suggests that it would be obvious to one having ordinary skill in the art at the time the invention was filed to modify Solano’s invention by applying the teachings of Assink for the purpose of creating a patient transport device capable of supporting the weight of a patient weighing 400 or 500 pounds being lifted by the patient transport device. The Examiner has provided further 
Applicant has not provided any further arguments as to why Assink’s teachings are insufficient. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11, 13, 15, 16, 18, 19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Solano (US Patent No. 5,056,533) in view of Wyon et al. (US 4,946,220, hereinafter Wyon) in view of Assink (US Patent Pub. No. 2009/0004452) as evidenced by Kazala et al. (US 2008/0209630, hereinafter Kazala).
Regarding Claims 1 and 13: Solano discloses a patient transport device (see the abstract of Solano which states “lifting handles are attached to the back and seat portions for aiding in transportation of the patient or cushion”) comprising: ….a multilayered body having a first side, a second side, a first end and a second end (see at least Figs. 1-4 of Solano) and a second layer comprising a pad material and a support layer (heavy gauge canvas covering as taught by Solano in at least Col. 2, lines 34-36) having a tensile strength sufficient to support the weight of a patient being lifted by the 
Solano does not disclose an air mover and wherein the multi-layered body comprises: a first layer that is permeable to air; a second layer comprising a spacer material, wherein the air mover is in fluid communication with the second layer and configured to create suction, drawing air through the first and second layers towards the air mover; and an absorbent layer comprising a fluid-absorbent material, the absorbent layer being directly disposed between and in contact with the second layer and the support layer.
However, Wyon teaches a support for a user (via body supporting device, see at least the abstract of Wyon) comprising an air mover (via suction turbine 13, see at least Fig. 2 of Wyon) and wherein the body is a multi-layered body (see the layers forming the body in Fig. 1 of Wyon), the multi-layered body comprises: a first layer (see woolen layer 2 in Fig. 1 of Wyon) that is permeable to air (see at least the abstract of Wyon which states “air exterior to the support surfaces is drawn through the air-permeable sections (2, 5)”); a second layer (porous body 9 as shown in Fig. 1 of Wyon) comprising a spacer material (via porous body 9 formed of a foamed plastic as taught by Wyon), wherein the air mover is in fluid communication with the second layer (see the tube 12 of Wyon which is in fluid communication with the second layer 9 since fluid can travel from layer 9 to the tube 12 via layer 10; also note that tube 12 connects to the suction turbine 13 as shown in Fig. 2 of Wyon) and configured to create suction (see at least the abstract of Wyon), drawing air through the first and second layers towards the air mover (see at least the abstract and Fig. 1 of Wyon); a support layer (bag 6 of Wyon); and an absorbent layer (via horsehair layer 10 of Wyon) comprising a fluid-absorbent material (horsehair layer 10 being considered fluid absorbent), the absorbent layer being directly disposed between and in contact with the second layer and the support layer (see Fig. 1 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Wyon and Solano by utilizing a multi-layered body having an air mover as taught by Wyon in Solano’s invention for the purpose of removing heat radiated by the body of the person, in particular from the region between contacting parts of the body and the air permeable sections and to cool those parts of the body by the airstreams thus created (see the abstract of Wyon).
Solano and Wyon do not explicitly disclose wherein the support layer has a tensile strength sufficient support the weight of a patient weighing 400 or 500 pounds being lifted by the patient transport device. 
However, Assink teaches a patient transport device comprising layers wherein the transport device is sufficient to support the weight of a patient weighing 400 or 500, pounds being lifted by the patient transport device (see at least paragraph [0065] of Assink). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Solano’s invention by applying the teachings of Assink for the purpose of creating a patient transport device capable of supporting the weight of a patient weighing 400 or 500 pounds being lifted by the patient transport device. 
Kazala provides evidence that fabric materials exist that have a tensile strength sufficient to support the weight of a patient weighting approximately 1000 pounds (see at least paragraph [0008] which states “Certain exemplary embodiments may also include a plurality of handles distributed around the sheet. In specific exemplary embodiments, the second layer has a tensile strength sufficient to allow the sheet to lift a person weighing approximately 350 pounds or greater, while in other exemplary embodiments the second layer that has a tensile strength sufficient to allow the sheet to lift a person weighing approximately 1000 pounds or greater”). Applying the teachings of Assink to 
Regarding Claim 7: Solano in view of Wyon and Assink make obvious the patient transport device of claim 1 wherein the support layer is impermeable to fluid and air (see at least Col. 3, lines 1-5 of Wyon which discusses the bag being made of an elastic sheet rubber material and being virtually airtight).
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a support layer which is fluid and air impermeable as taught by Wyon for the purpose of forming a device that is virtually airtight to enable transport of fluid from the interior of the support device (see at least Col. 3, lines 1-5 and the abstract of Wyon).
Regarding Claim 8: Solano in view of Wyon and Assink make obvious the patient transport device of claim 1 wherein the second layer is an open celled foam (see Col. 3, lines 11-12 of Wyon which teaches the porous body 9 being formed of foamed plastic and note that the foamed plastic would have to be open celled in order for the fluid/air to pass through the layer as is an essential feature of Wyon’s invention).
Regarding Claim 11: Solano in view of Wyon and Assink make obvious the patient transport device of claim 1. Wyon does not explicitly disclose wherein the air mover is battery powered. However, one having ordinary skill in the art at the time he invention was filed would find it obvious to utilize a battery powered air mover in the combination of Solano and Wyon since Solano’s device is intended to transport patients from one location to another meaning a wired connection would be burdensome to the 
Regarding Claim 15: Solano in view of Wyon and Assink make obvious the patient transport device of claim 1 but do not explicitly disclose a method of transporting a patient, the method comprising: providing the patient transport device according to claim 1; placing the patient in a first position on the transport device so that the patient is in contact with the first layer of the transport device; manipulating the transport device so that the patient is repositioned to a second position. However, Solano teaches the purpose of the invention being to aid in transport of a patient placed on the support cushion (see at least the abstract of Solano) and Wyon teaches a first layer being configured to contact a user of the cushion (see at least Fig. 7 of Wyon). Therefore, since the structure and intended use of the invention of Solano as modified by Wyon is capable of being used in the claimed method and the purpose of Solano’s invention is to reposition a patient via the device, one having ordinary skill in the art at the time the invention was filed would find it obvious to utilize Solano’s invention as modified by Wyon in the claimed method steps. 
Regarding Claim 16: Solano in view of Wyon and Assink make obvious the method of claim 15. Wyon teaches wherein a fluid from the patient travels through the first and second layers and is absorbed in the absorbent layer of the transport device while the patient is in contact with the first layer of the transport device (see at least Col. 1, line 61-Col. 2, line 9 of Wyon which discusses a feature of the invention being that the sweat is absorbed by the support surfaces and moving air through the device to keep a user cool and dry).
Regarding Claim 18: Solano in view of Wyon and Assink make obvious the method of claim 16 wherein the air mover directs an air flow through the second layer to 
Regarding Claim 19: Solano in view of Wyon and Assink make obvious the method of claim 15, but do not explicitly disclose wherein the patient is in contact with the first layer of the transport device for a period of time greater than 24 hours. However, Solano teaches a padded support cushion adapted for use with a chair or bed for providing comfort and therefore capable of being used for a period of time greater than 24 hours. Since a person confined to a bed is often using the bed for more than 24 hours, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the device of Solano in view of Wyon for longer than 24 hours for the predictable results of providing comfort to a user confined to a bed and decreasing laundering needs.
Regarding Claim 21: Solano in view of Wyon and Assink make obvious the method of claim 15. Solano further teaches inflatable members (see at least Col. 4, lines 48-51 of Solano which discloses “support pad 26, detachable pads 44, and lap cushions 46 may be inflatable”). Although Solano does not explicitly disclose wherein a pressure in the inflatable member is varied while the patient is in contact with the first layer of the transport device the Examiner notes that any shifting of weight by a patient positioned on the inflatable elements would cause a change in pressure in the inflatable members therefore making the method step an inherent feature of the inflatable members of Solano. 
Regarding Claim 23: Solano discloses a patient transport device (see the abstract of Solano which states “lifting handles are attached to the back and seat portions for aiding in transportation of the patient or cushion”) comprising: … a multi-
Solano does not disclose an air mover, or wherein the multi-layered body comprises: a first layer for supporting a person, wherein the first layer is permeable to fluids; the second layer comprising a spacer material, wherein the air mover is in fluid communication with the second layer and configured to create suction, drawing air through the first and second layers towards the air mover; and an absorbent layer comprising a fluid-absorbent material, wherein the absorbent layer is directly disposed between and in contact with the second layer and the support layer.
However, Wyon teaches a support for a user (via body supporting device, see at least the abstract of Wyon) comprising an air mover (via suction turbine 13, see at least Fig. 2 of Wyon) and wherein the body is a multi-layered body (see the layers forming the body in Fig. 1 of Wyon), the multi-layered body comprises: a first layer (see woolen layer 2 in Fig. 1 of Wyon) that is permeable to air (see at least the abstract of Wyon which states “air exterior to the support surfaces is drawn through the air-permeable sections (2, 5)”); a second layer (porous body 9 as shown in Fig. 1 of Wyon) comprising a spacer material (via porous body 9 formed of a foamed plastic as taught by Wyon), wherein the air mover is in fluid communication with the second layer (see the tube 12 of Wyon which is in fluid communication with the second layer 9 since fluid can travel from layer 9 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Wyon and Solano by utilizing a multi-layered body having an air mover as taught by Wyon in Solano’s invention for the purpose of removing heat radiated by the body of the person, in particular from the region between contacting parts of the body and the air permeable sections and to cool those parts of the body by the airstreams thus created (see the abstract of Wyon).
Solano and Wyon do not explicitly disclose wherein the support layer is made of a material capable of supporting the weight of a patient weighing 400 pounds being lifted by the patient transport device. 
However, Assink teaches a patient transport device comprising layers wherein the transport device is sufficient to support the weight of a patient weighing 400 or 500, pounds being lifted by the patient transport device (see at least paragraph [0065] of Assink). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Solano’s invention by applying the teachings of Assink for the purpose of creating a patient transport device capable of supporting the weight of a patient weighing 400 or 500 pounds being lifted by the patient transport device.
Kazala provides evidence that fabric materials exist that have a tensile strength sufficient to support the weight of a patient weighting approximately 1000 pounds (see at least paragraph [0008] which states “Certain exemplary embodiments may also include a plurality of handles distributed around the sheet. In specific exemplary embodiments, the second layer has a tensile strength sufficient to allow the sheet to lift a person weighing approximately 350 pounds or greater, while in other exemplary embodiments the second layer that has a tensile strength sufficient to allow the sheet to lift a person weighing approximately 1000 pounds or greater”). Applying the teachings of Assink to Solano would have been obvious to one having ordinary skill in the art at the time the invention was filed by forming the support layer of Solano with a material capable of supporting the weight of a patient weighing at least 400-500 pounds since it is old and well known in the art to form lifting devices out of materials which are capable of supporting the weight of obese patients weighing up to 1000 pounds as evidenced by Kazala.  
Regarding Claim 24: Solano in view of Wyon make obvious the patient transport device of claim 23, wherein the absorbent layer is configured and positioned to absorb fluid and allow air flow created by the air mover to evaporate the absorbed fluid over time (see at least Fig. 1 of Wyon which shows the movement of air through layers 2, 5, 8, 9 and 10 and note that since Wyon teaches the support layers being absorptive as discussed in Col. 1, line 61-Col. 2, line 9 of Wyon, the movement of air would cause evaporation of fluid through the device).

Claims 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Solano in view of Wyon in view of Assink as evidenced by Kazala further in view of  Stryker et al. (US Patent Pub. 2011/0092890, hereinafter Stryker).
Regarding Claims 4-6 and 17: Solano in view of Wyon and Assink make obvious the patient transport device of claim 1 and method of claim 16 but neither Solano or Wyon teach an indicator configured to indicate when a layer of the patient transport device is saturated with fluid; wherein the indicator is a dye configured to change color when a layer of the patient transport device is saturated with fluid; wherein the dye is located proximal to either the first or second side or the first or second end of the multi-layered body.
However, Stryker teaches an indicator configured to indicate when a [sheet] is saturated with fluid (via paragraph [0053] of Stryker). Stryker does not explicitly disclose wherein the indicator is configured to indicate when a layer is saturated with fluid.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include an indicator as taught by Stryker for the purpose of indicating to a caregiver that the support surface is wet (see at least paragraph [0046 of Stryker). It would be obvious to one having ordinary skill in the art at the time the invention was filed that the indicator would be located in a layer since the device of Solano as modified by Wyon is comprised of layers. Additionally, Stryker does not explicitly disclose wherein the indicator is configured to indicate when a layer of the patient transport device is saturated with fluid and wherein the dye is located proximal to either the first or second side or the first or second end of the multi-layered body. It also would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the dye proximal to an end or side of the multi-layered body so that a caregiver can see the indicator indicating detection of a fluid.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solano in view of Wyon in view of Assink as evidenced by Kazala further in view of Vrzalik et al. (US 2007/0261548, hereinafter Vrzalik).
Regarding Claim 10: Solano in view of Wyon and Assink make obvious the patient transport device of claim 1 but Wyon does not disclose wherein air mover is a centrifugal fan.
However, Vrzalik teaches using a centrifugal fan (centrifugal fan 110 of Vrzalik) to move air through a patient support (see at least the abstract of Vrzalik). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a centrifugal fan to transport air through the patient support of Solano’s invention as modified by Wyon for the purpose of utilizing a small air mover that enables placement of the air mover within the patient support (see at least paragraph [0052] of Vrzalik). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Solano in view of Wyon in view of Assink as evidenced by Kazala further in view of Kershaw (US 5,155,874).
Regarding Claim 20: Solano in view of Wyon and Assink make obvious the makes obvious the method of claim 15. Solano in view of Wyon does not explicitly disclose wherein manipulating the transport device so that the patient is repositioned to a second position comprises coupling a lifting mechanism to one or more of the coupling members and lifting the transport device.
However, Kershaw discloses a transport device (via turn sheet 10 of Kershaw) placing the patient in a first position on the transport device so that the patient is in contact with the first layer of the transport device; manipulating the transport device so that the patient is repositioned to a second position wherein manipulating the transport device so that the patient is repositioned to a second position comprises coupling a lifting mechanism to one or more of the coupling members (via holes 24 of Kershaw) and lifting the transport device (via Col. 4, lines 4-19 and Col. 5, line 60-Col. 6, line 19 of .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Solano in view of Wyon in view of Assink as evidenced by Kazala further in view of Trader et al. (US 2012/0019015), hereinafter Trader.
Solano, Wyon and Assink make obvious the patient transport device of claim 1 but do not explicitly disclose wherein the support layer is hydrophobic. However, Trader teaches a lift assist device comprising a support layer that is hydrophobic (see paragraph [0019] of Trader). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a hydrophobic nylon as taught by Trader to form the support layer of Solano for the purpose of enabling repeat liftings with a strong, durable, washable fabric that is hydrophobic and resists mold growth (see paragraph [0019] of Trader).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619